                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA


U.S. BANK NATIONAL ASSOCIATION, As
Trustee, Successor in interest to Wachovia
Bank, N.A., as Trustee for Long Beach                         8:18CV583
Mortgage Loan Trust 2002-1;

                   Plaintiff,                             AMENDED ORDER

      vs.

CHRISTOPHER DAVID CLARK, a single
man; JOHN DOE, real names and martial
status unknown; and JANE DOE, real
names and martial status unknown;

                   Defendants.


      Pursuant to the request of the plaintiff, U.S. Bank National Association, the Court

hereby amends the Order to Remand, Filing No. 6, to note that this case is to be

remanded to Douglas County Court of Nebraska, not Douglas County District Court of

Nebraska.



      Dated this 26th day of July, 2019.


                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge
